Citation Nr: 1439443	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  06-15 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.

The matter on appeal, entitlement to TDIU, was part and parcel of a claim of entitlement to an initial increased disability rating for PTSD which was adjudicated in a previous Board decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The TDIU claim was adjudicated by the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina in a March 2012 supplemental statement of the case (SSOC) and rating decision.  

In October 2007, the appellant proffered testimony before the undersigned Veterans Law Judge (VLJ), seated at the RO in Winston-Salem, North Carolina.  A transcript of the hearing has been associated with the claims file.

The record reflects that the Board issued a Decision/Remand in December 2010 wherein the Board denied claims of entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 8, 2009, and in excess of 50 percent thereafter and remanded the TDIU issue to Appeals Management Center (AMC) for the purpose of obtaining additional evidence.  The RO subsequently denied the Veteran's TDIU claim in the March 2012 SSOC.  However, the Veteran appealed the denial of his increased rating claims to the United States Court of Appeals for Veterans Claims (Court) for review.  Subsequent to that appeal, the Court issued a Memorandum Decision in June 2012.  In that Memorandum Decision, the Court reversed, not vacated, the Board's action of December 2010 and remanded the claim back to the Board for effectuation of that action.  Specifically, the Court found that the Veteran was entitled to a 50 percent disability rating for PTSD prior to January 8, 2009, and 70 percent thereafter based on a review of the evidence of record.  As the Court's pronouncements significantly modified that overall essence of the TDIU claim, the Board remanded the Veteran's TDIU claim in November 2012 to the AMC so that this change or modification can be considered by the appropriate personnel.  The RO continued the previous denial of the TDIU claim in an April 2014 SSOC.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

In a statement dated February 2013, the Veteran raised the issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran is only service connected for PTSD, rated as 50 percent disabling prior to January 8, 2009, and 70 percent thereafter.

2.  The competent and probative evidence of record does not demonstrate that the Veteran's service-connected PTSD, alone, renders him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to TDIU.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in December 2010 and November 2012, the Board remanded this claim to provide proper notice to the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA), obtain outstanding medical treatment records, and provide the Veteran with a VA examination for the TDIU claim.  Pursuant to the Board's remand instructions, the Veteran was provided appropriate VCAA notice.  This will be discussed in greater detail below.  Additionally, outstanding medical treatment records were obtained and associated with the Veteran's claims folder.  Furthermore, the Veteran was provided a VA examination with regard to the TDIU claim in September 2013, and a report of the examination was associated with the claims folder.  In the April 2014 SSOC, the TDIU claim was readjudicated.    

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  In letters mailed to the Veteran in December 2010 and January 2013, VA satisfied this duty.  Although the January 2013 VCAA letter was provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim in the April 2014 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

VA also has a duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, Social Security Administration (SSA) records, as well as VA and private treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his TDIU claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's employability, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence indicating that the Veteran's employability is precluded due to his PTSD.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran was afforded VA examinations which considered his employability due to service-connected PTSD in February 2004, March 2004, January 2009, February 2012, and September 2013.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  He was afforded a hearing before the undersigned VLJ in October 2007.

Accordingly, the Board will proceed to a decision.







TDIU

Pertinent legal criteria

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2013).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  See Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. See 38 C.F.R. § 4.16(a) (2013).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a Veteran currently is unemployable.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2013).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).
Analysis

The Veteran is seeking entitlement to TDIU.  As was discussed in the law and regulations section above, TDIU may be awarded on a schedular or extraschedular basis.  The Veteran is service connected for PTSD which is rated 50 percent disabling prior to January 8, 2009 and 70 percent thereafter.  Therefore, he meets the schedular criteria for TDIU from January 8, 2009 as he has a disability rated at least 60 percent disabling.  However, prior to January 8, 2009, he does not meet the schedular criteria for TDIU.  Therefore, the Board will consider the Veteran's TDIU claim on an extraschedular basis prior to January 8, 2009, and on a schedular basis from this date.  

For the reasons set out immediately below, the Board has determined that the Veteran has not met the criteria for TDIU on either a schedular or an extraschedular basis.

Extraschedular basis prior to January 8, 2009

In this case, the RO has considered and rejected referral of the Veteran's TDIU claim to appropriate authority for consideration on an extraschedular basis under 38 C.F.R. § 4.16(b).

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  See 38 C.F.R. § 3.321(b)(1) (2013).

For a Veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating itself is not recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, and not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is 63 years old.  He last worked in September 2003 at a chemical dependency unit.  Prior to working as a chemical dependency counselor, he worked at a railroad wherein he performed various tasks.

As has been discussed above, in evaluating the claim for TDIU, the question before the Board is whether the service-connected disabilities alone render the Veteran unable to follow substantially gainful employment.  In this case, the preponderance of the evidence is against a finding that the Veteran's service-connected PTSD renders him unable to obtain substantial gainful employment.

With respect to marked interference with employment due to the service-connected PTSD, Vet Center treatment records dated in October 2003 through July 2004 indicate that the Veteran participated in group counseling.  The Veteran reported that he was about to "end it all" before he got into counseling.  The Veteran discussed problems with survivor's guilt and intrusive thoughts. 

On VA psychiatric evaluation in February 2004 the Veteran reported that he had sleep disturbances to include interrupted sleep, bad dreams, and intrusive thoughts. The Veteran reported that he was easily startled, anxious, hypervigilant, and uncomfortable in crowds.  The Veteran denied suicide attempts and panic attacks. The Veteran reported that he read, did some chores, and spent time with his cat.  He also noted that he was laid off from his most recent job and that he was looking for work.  The VA examiner reported that the Veteran's PTSD symptoms have interfered with work activities and have caused distress. 

Mental status examination in March 2004 revealed that the Veteran was alert, cooperative, and casually dressed.  The Veteran was oriented to time, place, and person, and exhibited a calm mood, appropriate affect, good recent and remote memory, and adequate intellect, insight, and judgment.  The Veteran did not exhibit loose associations or flight of ideas, bizarre motor movements, suicidal or homicidal ideation or intent, delusions, hallucinations, or ideas of reference of suspiciousness.  With regard to employment history, the Veteran was able to conform to social standards, hold employment, and adjust to supervisors and coworkers although he stated that he did at one point have trouble getting along with his supervisor.  He specifically stated that he believed that he was unable to work due to his physical condition.  He did not state that his mental conditions were particularly disabling other than some problems with concentration and memory.  Based upon the complaints of concentration and memory problems, the examiner opined that he would be expected to have "slightly" limited difficulty with sustaining concentration in persistence to any work setting.  Furthermore, based upon his history of having some difficulties with supervisors, he may have some impairment in ability to respond appropriately to supervisors.  However, overall he should have no difficulty with social interactions in the work place, although he tended to isolate himself in social situations.   

SSA records dated in March 2004 indicate that the Veteran's primary diagnosis was status-post cerebrovascular accident.  Report of psychiatric evaluation, conducted in May 2004 and relied upon by the SSA and Railroad Retirement Board , indicates that the Veteran reported that his anger, insomnia, and survivor's guilt had lessened since his work with the Vet Center, but that he had not experienced a decrease in nightmares and memories.  The Veteran reported that he experienced panic attacks primarily in crowds.  The examiner noted that the Veteran was able to conform to social standards, adjust to supervisors and coworkers, and hold employment with the exception of trouble getting along with one supervisor.  Mental status examination in May 2004 was unremarkable with the exception of a flat mood, a somewhat impaired recent memory, and the inability to do serial sevens. 

At the October 2007 Board hearing, the Veteran testified that the longest job he had held was when working at a chemical dependency unit which he left in September 2003.  He indicated that he did not get along well with his supervisor with regard to how to treat the patients.

VA treatment records dated from July 2004  to February 2008 document the Veteran's treatment for his PTSD, in particular his chronic nightmares, intrusive thoughts, isolation, low self-esteem, and difficulty trusting others. 

Based on the evidence of record, the Board therefore finds that the Veteran's service-connected PTSD does not render him unable to obtain or sustain substantially gainful employment prior to January 8, 2009 such that referral for extraschedular evaluation is warranted.  The evidence of record supports a finding that the Veteran, without regard to advancing age, could perform substantially gainful employment.  Indeed, the competent and probative evidence demonstrates that the Veteran's PTSD alone causes slight impairment with regard to employment.  Furthermore, the evidence shows that the Veteran continued to demonstrate adequate mental functioning as evidenced by the examinations in February and March 2004.  Indeed, the March 2004 examination report notes that the Veteran should have no difficulty with social interactions in the workplace, and that he would be expected to have "slightly" limited difficulty with sustaining concentration in persistence to any work setting.  Pertinently, there is no medical opinion of record to the contrary, nor is there medical evidence documenting functional impairment due to the PTSD sufficient to indicate that the Veteran is precluded from substantially gainful employment.   

The Veteran has been assigned Global Assessment of Functioning (GAF) scores of 52, 60, 70, 31, 41-50, 50, 50, and 50.  No other GAF scores are of record during the period prior to January 8, 2009.  A GAF score of 41-50 generally reflects serious symptoms or serious impairment in social, occupational, of school functioning, a score of 51-60 generally reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning, and a score of 61-70 generally reflects mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships. See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Taking into consideration these scores which indicate impairment with employability with the remainder of the record, the Board finds that the Veteran is nonetheless able to maintain substantial and gainful employment with consideration of his service connected PTSD only.  As discussed above, VA mental health examiners have considered the Veteran's functional impairment due to his PTSD.  Based on a review of these examinations as well as the remainder of the medical evidence, the Board finds that impairment due to the Veteran's PTSD would not preclude him from obtaining substantially gainful employment.   

The Veteran is currently in receipt of SSA disability benefits.  However, a review of the decision shows that the SSA decision considered multiple nonservice connected disabilities, including the Veteran's non service-connected cerebrovascular accident.  In this decision, the Board is only concerned with the impact of the Veteran's service-connected PTSD.  Moreover, the criteria utilized by VA and the SSA in determining entitlement to disability benefits are not the same, and a determination by SSA is not binding upon VA. See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).  The law requires VA to make an independent analysis and determination.  As noted above, VA is not able to consider all the disabilities from which the Veteran suffers in determining unemployability.  As such, the grant of SSA benefits is not sufficient to warrant referral for an extraschedular evaluation.

The Board notes that the Veteran has had ample opportunity to submit additional evidence to bolster his contentions.  Such supporting evidence has been requested by the RO, for example in the December 2010 and January 2013 VCAA letters.  It has not been forthcoming and does not appear to exist.  See 38 U.S.C.A. § 5107 (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

The Board observes statements from the Veteran with respect to the severity of his disabilities and its impact on employability.  However, the Board finds that these statements are outweighed by the objective medical evidence of record, which as discussed above indicates that the Veteran's service-connected PTSD does not preclude him from obtaining substantial gainful employment.  Moreover, the Board finds that the record does not support a finding that the Veteran's PTSD significantly impaired gainful employment.    

The Board does not in any way wish to downplay the significance of the Veteran's service-connected PTSD.  The Board believes, however, that the symptomatology associated with the Veteran's service-connected PTSD is appropriately compensated via the currently assigned schedular rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  Thus, while in no way diminishing the impact that the service-connected PTSD has on the Veteran's industrial capacity, this is already taken into consideration via the disability rating assigned.

In summary, the record on appeal does not provide support for a conclusion that the Veteran's service-connected PTSD present an exceptional or unusual disability picture, such that referral for extraschedular consideration is warranted.  For the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim.  Referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is not warranted.  The benefit sought on appeal, TDIU prior to January 8, 2009, is accordingly denied.

Schedular basis from January 8, 2009

On VA psychiatric examination in January 2009, the Veteran reported efforts to avoid activities, places, or people that arouse recollections, and a markedly diminished interest or participation in significant activities.  The Veteran reported feelings of detachment or estrangement from others and the inability to have loving feelings.  The Veteran reported panic attacks and sleep difficulties as well as irritability and outbursts of anger, hypervigilance, and an exaggerated startle response.  He also noted difficulty working with others.  He further reported that he retired in September 2003 as he was eligible by age or duration or work.  However, he reported an inability to get along with former supervisors, although with the exception of his most recent job, he was able to hold down a job for most of his adult life.  

Upon examination, the Veteran was casually dressed in disheveled clothes and was cooperative, friendly, relaxed, and attentive.  The Veteran exhibited: a normal affect, a good mood, intact attention, and normal speech and orientation.  His thought process and content was normal with the exception of being preoccupied with one or two topics.  The examiner further noted average intelligence, appropriate behavior, and normal remote and immediate memory and slightly impaired recent memory.  The Veteran did not demonstrate hallucinations, delusions, obsessive or ritualistic behaviors, or suicidal or homicidal ideation. 

The examiner opined that the Veteran did not have total occupational and social impairment due to PTSD, but that he had deficiencies in family relationships, work, and mood.  A careful reading of the examination report indicates that the Veteran did not demonstrate deficiencies in thinking or judgment.  The VA examination report contained a question as to whether the Veteran's PTSD signs and symptoms resulted in deficiencies in the areas of judgment, thinking, family relations, work, mood, or school.  The examiner responded in the affirmative.  However, directly beneath such question, the report provided individual questions as to each of the functional areas.  The examiner, in this section, responded in the negative as to whether the Veteran's PTSD signs and symptoms resulted in deficiencies in judgment and thinking.  The examiner responded in the affirmative as to whether the Veteran's PTSD signs and symptoms resulted in deficiencies in family relations, work, and mood.  Thus, the examiner had the opportunity, subsequent to responding to the first question regarding a number of deficient areas, to clearly delineate in which functional areas the Veteran's PTSD signs and symptoms resulted in deficiencies. 

The Veteran was provided a subsequent VA examination in February 2012.  The VA examiner reported that the Veteran's PTSD was manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner also indicated that the Veteran's appearance, speech, orientation, activities of daily living, mood, affect, thought content, attention, fund of knowledge, intelligence, insight and judgment, and abstract reasoning were essentially normal.  There was no evidence of tangentiality, circumstantiality, loose associations, flight of ideas, delusion, difficulty in understanding complex commands, gross impairment in thought processes or communication, hallucinations, grossly inappropriate behavior, panic attacks, suicidal ideation, or homicidal ideation.  However, the Veteran had impaired judgment and memory problems.  The examiner further opined that it is unlikely that the Veteran's PTSD symptoms would render him incapable of obtaining and maintaining gainful employment.  Despite his subjective complaints, there was no objective findings to support a significant increase in PTSD symptomatology or severe impairment in occupational functioning due to PTSD that would render him incapable or work.  

The Veteran was afforded another VA examination in September 2013.  The examiner noted that the Veteran's PTSD symptoms consisted of depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work relationships, and difficulty in adapting to stressful circumstances, including a worklike setting.  He also had survivor's guilt.  The examiner further noted that the Veteran was capable of managing his financial affairs.  Speech, grooming, thought process, insight, and judgment were normal.  Affect was full range and mood was reported to be occasionally dysphoric, but euthymic the majority of the time.  There were no abnormal motor movements, delusions, or homicidal thoughts.  There were suicidal thoughts but no plans or intention.  The Veteran reported occasional, mild to moderate problems with sustained attention and associated forgetfulness.  

The examiner reported that symptoms that interfere with interpersonal relatedness, specifically irritability or outbursts of anger, exaggerated startle response, apathy and anhedonia, detachment or estrangement, restricted range of affect, and feeling "on guard" with others" impaired the Veteran's ability to work cooperatively and effectively with coworkers to a mild extent.  Additionally, the Veteran's PTSD symptoms impaired his ability to understand and follow instructions, retain instructions, communicate effectively, and solve technical or mechanical problems to a mild extent.  Moreover, his symptoms impaired his ability to maintain task persistence and pace to a mild extent and impaired his ability to arrive at work on time and work a regular schedule to a slight extent.      

Based on the evidence of record, the Board therefore finds that the Veteran's service-connected PTSD does not render him unable to obtain or sustain substantially gainful employment from January 8, 2009.  The evidence of record supports a finding that the Veteran, without regard to advancing age, could perform substantially gainful employment.  Indeed, the competent and probative evidence demonstrates that the Veteran's PTSD alone causes slight impairment with regard to employment.  Furthermore, the evidence shows that the Veteran continued to demonstrate adequate mental functioning as evidenced by the VA examinations in January 2009, February 2012, and September 2013.  Indeed, the VA examinations did not indicate total occupational impairment.  The Board also reiterates the opinion of the February 2012 VA examiner who opined that it is unlikely that the Veteran's PTSD symptoms would render him incapable of obtaining and maintaining gainful employment as well as the opinion of the September 2013 VA examiner who opined that the Veteran's PTSD symptoms would cause mild or slight impairment on employment.  Notably, there is no medical opinion of record to the contrary, nor is there medical evidence documenting functional impairment due to the PTSD sufficient to indicate that the Veteran is precluded from substantially gainful employment.   

The Board notes that the Veteran has been assigned GAF scores during the period of consideration ranging from 51 to 65, which indicate moderate to mild impairment, with a score of 59 at his most recent VA examination in September 2013.  Taking into consideration these scores which indicate moderate to mild impairment with employability with the remainder of the record, the Board finds that the Veteran is nonetheless able to maintain substantial and gainful employment with consideration of his PTSD only.  As discussed above, VA examiners have considered the Veteran's functional impairment due to his PTSD.  Based on a review of these examinations as well as the remainder of the medical evidence, the Board finds that impairment due to the Veteran's PTSD would not preclude him from obtaining substantially gainful employment.  
The Board has taken the Veteran's statements concerning the impact of his service-connected PTSD into consideration.  However, the Board finds that the Veteran's statements are outweighed by the objective evidence of record, which as discussed above indicate that the Veteran's service connected PTSD does not render him unable to maintain substantially gainful employment.  Moreover, the Veteran himself has indicated that he retired in September 2003 as he was eligible by age or duration or work.  See the January 2009 VA examination.  In any event, while not discounting the significant effect that the service-connected PTSD has on the Veteran's employability, the Board finds that this is adequately compensated at the currently assigned disability rating.  See Moyer and Van Hoose, both supra.

As discussed above, the Veteran is currently in receipt of SSA disability benefits, and that the SSA decision considered multiple nonservice connected disabilities, including the Veteran's non service-connected cerebrovascular accident.  As the Board is only concerned with the impact of the Veteran's service-connected PTSD, the grant of SSA benefits is not sufficient to grant the benefit sought.  

The competent and credible evidence of record thus shows that the Veteran's service-connected PTSD, while significantly limiting, does not prevent the Veteran from following substantially gainful employment.  

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim for TDIU from January 8, 2009.  The benefit sought on appeal is accordingly denied. 


ORDER

Entitlement to TDIU is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


